

115 HR 3432 IH: Social Security Travel Reimbursement Reform Act of 2017
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3432IN THE HOUSE OF REPRESENTATIVESJuly 26, 2017Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act relating to the reimbursement of travel expenses.
	
 1.Short titleThis Act may be cited as the Social Security Travel Reimbursement Reform Act of 2017. 2.Reimbursement of travel expenses (a)Reduction of trust fund expensesSection 201(j) of the Social Security Act (42 U.S.C. 401(j)) is amended—
 (1)by striking , their representatives,; and (2)by striking the last sentence.
				(b)Authorization for certain representative travel expenses To be collected from claimants
 Section 206(a)(1) of the Social Security Act (42 U.S.C. 406(a)(1)) is amended by adding at the end the following: Notwithstanding the previous sentence, the Commissioner may authorize a representative to collect from a claimant travel expenses incurred by the representative attending reconsideration interviews and proceedings on behalf of the claimant. Such amount authorized to be collected shall not exceed the amount that would be available under section 201(j) for such travel originating within the geographic area of the office having jurisdiction over such proceeding. If a representative receives a fee under an agreement pursuant to paragraph (2)(A) of this subsection, the total amount the representative receives shall be equal to the amount specified under such paragraph plus the amount of any travel expenses authorized under this paragraph..
 (c)Effective dateThe amendments made by this section shall apply with respect to applications for monthly insurance benefits filed on or after the date of the enactment of this section.
			